          Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 1 of 7




Laurence (“Laird”) J. Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Talasi B. Brooks (ISB # 9712)
tbrooks@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,           )              No. 01:18-cv-187-REB
and CENTER FOR BIOLOGICAL             )
DIVERSITY,                            )
                                      )              JOINT
        Plaintiffs,                   )              PROPOSED LITIGATION
v.                                    )              PLAN
                                      )
RYAN K. ZINKE, Secretary Of Interior; )
DAVID BERNHARDT, Deputy Secretary )
of Interior; and UNITED STATES        )
BUREAU OF LAND MANAGEMENT,            )
an agency of the United States,       )
                                      )
        Defendants,                   )
                                      )
STATE OF WYOMING, and WESTERN )
ENERGY ALLIANCE,                      )
                                      )
        Defendant-Intervenors.        )


       Plaintiffs, Federal Defendants, and Intervenor-Defendants respectfully submit the

following Proposed Litigation Plan for the Court’s consideration at the litigation scheduling

conference set for October 30, 2018:




JOINT PROPOSED LITIGATION PLAN --               1
         Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 2 of 7




PRESIDING JUDGE: Magistrate Judge Bush (all parties have consented to Magistrate Judge)

DATE OF CASE MANAGEMENT CONFERENCE: October 30, 2018

CASE NO: 1:18-cv-00187 NATURE OF SUIT: 893 Environmental Matters

CASE NAME: Western Watersheds Project et al v. Zinke et al

PARTY SUBMITTING PLAN:
    ☒ Plan has been stipulated to by all parties.
    ☐ Plan has not been stipulated to, but is submitted by:

1.     CASE MANAGEMENT TRACK:

       ☒       Legal Track – The parties agree that this is an APA case for judicial review of
       final agency actions, to be resolved upon the Administrative Record and motions for
       summary judgment, rather than trial.

       See Proposed Litigation Schedule, below.

2.     DISCOVERY. Because this case involves judicial review of agency action under the
       APA and will be resolved by dispositive motions rather than trial, the parties agree that
       there is no need for a discovery plan or to establish dates for discovery cut-off, expert
       disclosures, or trial. If any party subsequently determines that it might need discovery for
       any purpose, that party will make a motion for leave of the Court to conduct such
       discovery.

3.     JOINDER OF PARTIES & AMENDMENT OF PLEADINGS CUT-OFF DATE:
       January 30, 2019

4.     ALTERNATE DISPUTE RESOLUTION OPTIONS - The parties agree that this case
       is not suitable for mediation at this stage of the proceedings.

5.     TRIAL DATE: N/A (APA judicial review case with no trial)

6.     PROPOSED LITIGATION SCHEDULE:

       Background: On September 4, 2018, the Court denied Federal Defendants’ motion to
       sever and transfer. See ECF No. 66. On September 21, 2018, the Court granted
       Plaintiffs’ motion for preliminary injunction and issued a Preliminary Injunction
       prohibiting Federal Defendants from implementing certain provisions in Instruction
       Memorandum 2018-034 with respect to future oil and gas lease sales in greater sage-
       grouse habitat. See ECF No. 74. On September 24, 2018, Plaintiffs posted the $10,000
       injunction bond required by the Preliminary Injunction order. See ECF Nos. 75-76.




JOINT PROPOSED LITIGATION PLAN --               2
       Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 3 of 7




     On October 17, 2018, Plaintiffs filed their First Amended Complaint, updating the “Final
     Actions” challenged in this case relating to oil and gas leasing and development in sage-
     grouse habitats. See ECF No. 78. These included adding challenges to the June and
     September 2018 oil and gas lease sales as well as the August 2018 approval of the
     Normally Pressured Lance project. Id.

     Defendants and Defendant-Intervenors shall file responses to the First Amended
     Complaint by November 16, 2018.

     Because briefing in connection with the Preliminary Injunction Order has already
     addressed substantial aspects of the validity of IM 2018-034, The parties propose to move
     quickly to adjudicate the merits of Plaintiffs’ Fourth and Fifth Claims for Relief
     challenging IM 2018-034 facially, and as applied to the June and September 2018 oil and
     gas lease sales in Nevada, the June and September 2018 oil lease sales in Wyoming, and
     the September 2018 lease sale in Utah, through “Phase One” partial summary judgment
     proceedings, after Federal Defendants file the relevant Administrative Records materials.

     The parties further agree that neither party will oppose a motion to certify the Court’s
     decision on the “Phase One” partial summary judgment motions for interlocutory appeal
     pursuant to F.R.Civ.P. 54(b).

     The parties also propose that Administrative Record materials be separately filed for
     Plaintiffs’ remaining claims and the record settled for the remaining claims, to be
     resolved through subsequent “Phase Two” partial summary proceedings.

     The parties will continue to discuss how to potentially limit the scope of the “Phase Two”
     summary judgment proceedings – such as by agreeing to move forward with some (but
     not all) of the Final Actions identified in the First Amended Complaint, taking into
     account other pending litigation in the District of Montana, in the hope of conserving
     judicial and party resources and avoiding unnecessary litigation.

     The parties thus propose that the following Litigation Schedule be adopted by the Court
     to implement this approach:

     A. Phase One Summary Judgment:

            •   Administrative Record

                    o Federal Defendants shall file the Administrative Record for IM 2018-
                      034 and the administrative records for the five lease sales subject to
                      Plaintiffs’ as applied challenge to IM 2018-034 (the June 2018
                      Nevada, September 2018 Nevada, June 2018 Wyoming, September
                      2018 Wyoming, and September 2018 Utah lease sales), under the
                      Fourth and Fifth Claims for Relief, on or before January 30, 2019.




JOINT PROPOSED LITIGATION PLAN --            3
           Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 4 of 7




                           o The parties shall notify Federal Defendants (with a copy to all parties)
                             of any objections to the “Phase One” Administrative Record by
                             February 25, 2019.

                           o If the parties’ objections to the Administrative Record are not
                             resolved, parties shall file any motion challenging the “Phase One”
                             Administrative Record by March 11, 2019.

                           o If any motions regarding the administrative record are filed, the
                             summary judgment briefing schedule set forth below shall be tolled
                             pending the resolution of such motions. Assuming that no such
                             motions are filed, the Phase One partial summary judgment briefing
                             shall apply:

                  •    Summary Judgment

                           o Plaintiffs’ shall file their Phase One partial summary judgment motion
                             and opening brief by March 22, 2019.

                           o Federal Defendants shall file their cross-motion for summary judgment
                             on the Fourth and Fifth Claims for Relief and combined1
                             opening/response brief by May 1, 2019.

                           o In accordance with the Court’s order on intervention, Intervenor-
                             Defendants shall file their joint response brief and any cross-motions
                             for summary judgment2 by May 15, 2019.

                           o Plaintiffs shall file their combined response/reply brief by June 5,
                             2019.

                           o Federal Defendants shall file their reply briefing by June 19, 2019.

                           o Intervenor-Defendants shall file their reply briefing by July 1, 2019.




1
  Intervenor-Defendants intend to file a motion requesting modification of the Court’s Memorandum Decision and
Order re: State of Wyoming’s Motion to Intervene and Western Energy Alliance’s Motion to Intervene. (ECF 54).
That Order currently requires joint briefing and that Intervenor-Defendants’ deadlines be set two weeks after the filing
of Federal Defendants’ briefs. Intervenor-Defendants will file that motion prior to the October 30, 2018 Telephonic
Conference. Defendant-Intervenors, therefore, consent only to the briefing schedule, and not to the filing of joint
briefs.
2
  Plaintiffs seek clarification as to whether, under the Court’s Memorandum Decision and Order re: State of
Wyoming’s Motion to Intervene and Western Energy Alliance’s Motion to Intervene (ECF 54), Intervenors may
submit cross-motions for summary judgment, whether such motions must be limited to arguments not made by
Federal Defendants to avoid unnecessary duplication, and what page limits will apply to the briefs.


JOINT PROPOSED LITIGATION PLAN --                          4
         Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 5 of 7




       B. Phase Two Summary Judgment:

           o Plaintiffs propose that the parties continue to meet and confer about which
             Final Actions will be litigated in Phase Two and propose a schedule for the
             Court at a later date. However, to maintain forward momentum and ensure
             that the summary judgment briefing on Phase Two can proceed
             expeditiously once Phase One is complete, Plaintiffs propose that this first
             Case Management Order set a reasonable deadline(s) for Federal
             Defendants’ production of the Phase Two Administrative Record.

           o Federal Defendants propose that after the records for IM 2018-034 and the
             five lease sales have been prepared the parties meet and confer regarding
             the actions that will be litigated in phase two and a schedule for compiling a
             record for those actions. Plaintiffs challenge IM 2018-026, eight additional
             lease sales, and the Normally Pressured Lance Natural Gas Development
             Project. Federal Defendants do not believe that claims regarding all of
             those actions can be litigated in one round of summary judgment.
             Therefore, Federal Defendants propose that the parties meet and confer to
             decide which of those action will be litigated in phase two and then prepare
             the records for those actions.

           o Intervenor-Defendants concur with Federal Defendants’ Proposal.


       C. Potential Injunction Motion(s) and/or Motion for Other Relief:

           The parties reserve the right to seek additional preliminary injunctive relief or other
           relief from the Court as they may deem necessary, including over implementation of
           any of the Final Actions challenged in the First Amended Complaint, such as BLM
           approval of oil/gas drilling or other surface disturbance affecting greater sage-grouse
           from the challenged oil/gas leases and development projects identified in the First
           Amended Complaint.



Dated this 24th day of October, 2018.




JOINT PROPOSED LITIGATION PLAN --               5
         Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 6 of 7




Respectfully submitted,

/s/ Sarah Stellberg                            /s/ Bret Sumner
Laurence (“Laird”) J. Lucas (ISB # 4733)       Bret Sumner, Pro Hac Vice
Todd C. Tucci (ISB # 6526)                     BEATTY & WOZNIAK, P.C.
Talasi B. Brooks (ISB #9712)                   216 Sixteenth St., Suite 1100
Sarah Stellberg (ISB #10538)                   Denver, CO 80202-5115
Advocates for the West                         Tel: 303-407-4499; Fax: 800-886-6566
P.O. Box 1612                                  bsumner@bwenergylaw.com
Boise, ID 83701
Tel: (208) 342-7024; Fax: (208) 342-8286       /s/ Paul Turke
                                               Paul A. Turcke (ISB No. 4759)
Attorneys for Plaintiffs                       MSBT Law, Chtd.
                                               7699 West Riverside Drive
BART M. DAVIS (ISB # 2696                      Boise, ID 83714
United States Attorney                         Tel: (208) 331-1800; Fax: (208) 331-1202
CHRISTINE ENGLAND, CA Bar # 261501             pat@msbtlaw.com
Assistant United States Attorney
District of Idaho                              Attorneys for Western Energy Alliance
Washington Group Plaza IV
800 East Park Boulevard, Suite 600             /s/ Mike Robinson
Boise, Id 83712-7788                           Michael M. Robinson
Tel: (208) 334-1211; Fax: (208) 334-1414       Erik E. Petersen, WSB No. 7-5608
                                               Michael M. Robinson, WSB No. 6-2658
JEFFREY H. WOOD                                Senior Assistant Attorneys General
Acting Assistant Attorney General              Wyoming Attorney General’s Office
JOHN S. MOST, Virginia Bar No. 27176           2320 Capitol Avenue
U.S. Department of Justice                     Cheyenne, WY 82002
Environment & Natural Resources Division
Natural Resources Section                      /s/ Paul Turke
P.O. Box 7611                                  Paul A. Turcke (ISB No. 4759)
Washington, DC 20044                           MSBT Law, Chtd.
Tel: (202) 724-7386; Fax: (202) 526-6665       7699 West Riverside Drive
                                               Boise, ID 83714
/s/ Luke Hajek                                 (208) 331-1800 (phone)
LUTHER L. HAJEK, CO Bar No. 44303              (208) 331-1202 (fax)
U.S. Department of Justice                     pat@msbtlaw.com
Environment & Natural Resources Division
Natural Resources Section                      Attorneys for the State of Wyoming
999 18th Street
South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
Luke.Hajek@usdoj.gov

Attorneys for Defendants



JOINT PROPOSED LITIGATION PLAN --          6
         Case 1:18-cv-00187-REB Document 79 Filed 10/24/18 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of October 2018, I electronically filed the foregoing
JOINT PROPOSED LITIGATION PLAN with the Clerk of the Court using the CM/ECF
system, which sent a Notice of Electronic Filing (NEF) to the following persons who are counsel
for opposing parties in this matter:

 Counsel for Federal Defendants            Counsel for Intervenors
                                           State of Wyoming & Western Energy Alliance
 John Shaughnessy Most
 U.S. Dept. of Justice                     Erik Edward Petersen
 john.most@usdoj.gov                       erik.petersen@wyo.gov

 Luther L. Hajek                           Michael M. Robinson
 U.S. Dept. of Justice                     mike.robinson@wyo.gov
 luke.hajek@usdoj.gov
                                           Paul A. Turcke
                                           pat@msbtlaw.com

                                           Bret A. Sumner
                                           bsumner@bwenergylaw.com


                                           /s/ Sarah Stellberg




JOINT PROPOSED LITIGATION PLAN --                7
